                  Case 18-16585        Doc 91     Filed 03/07/19     Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)

IN RE:

ANDREW ECONOMAKIS                                         Case No.: 18-16585-LSS
                                                          Chapter 11
                Debtor


                             OBJECTION TO DISCLOSURE STATEMENT

       John P. Fitzgerald, III, Acting United States Trustee for Region 4, by counsel, files this

Objection to the Disclosure Statement. In further support of this objection, the United States

Trustee states as follows:

       1.      Andrew Economakis (“Debtor”) filed a voluntary petition for relief under Chapter

11 of Title 11 of the United States Code on May 15, 2018.      The Debtor has remained in

possession of the estate's assets and continues to manage its financial affairs.   11 U.S.C. §§

1107, 1108.    No unsecured creditors’ committee has been appointed.

       2.      Under 11 U.S.C. § 1125(b), a debtor has an affirmative duty to provide creditors

with a disclosure statement containing "adequate information" to enable a creditor to make an

informed judgment about the Plan. 11 U.S.C. § 1125(a)(1). Section 1125(a)(1) defined

“adequate information” in pertinent part as:  

               Information of a kind, and in sufficient detail, as far as is
               reasonably practicable in light of the nature and history of the
               debtor and the condition of the debtor’s books and records,
               including a discussion of the potential material Federal tax
               consequences of the plan to the debtor, any successor to the
               debtor, and a hypothetical investor typical of the holders of claims
               or interests in the case, that would enable such a hypothetical
               investor of the relevant class to make an informed judgment about
               the plan, but adequate information need not include such

                                                  1
                  Case 18-16585        Doc 91     Filed 03/07/19      Page 2 of 5



               information about any other possible or proposed plan and in 
               determining whether a disclosure statement provides adequate
               information, the court shall consider the complexity of the case,
               the benefit of additional information to creditors and other parties
               in interest, and the cost of providing additional information[.]

11 U.S.C. §1125(a)(1).

       3.      “The importance of full disclosure is underlaid by the reliance placed upon the

disclosure statement by the creditors and the court. Given this reliance, we cannot

overemphasize the Debtor’s obligation to provide sufficient data to satisfy the Code standard of

“adequate information.”      Krystal Cadillac-Oldsmobile GMC Truck, Inc. v. General Motors

Corp., 337 F.3d 314, 322 (3d Cir. 2003), cert. denied, 541 U.S. 1043, 124 S.Ct. 2172, 158

L.Ed.2d 732 (2004) (quoting Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414,

417 (3d Cir. 1988)).     Further, “[c]reditors and the bankruptcy court rely heavily on the debtor’s

disclosure statement in determining whether to approve a proposed reorganization plan, therefore

the importance of full and honest disclosure cannot be overstated.” Id. at 232 (quoting Ryan

Operations G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355, 362 (3d Cir. 1996)).

       4.      In light of the critical importance that a disclosure statement contain adequate

information that a reasonable investor would need in order to make an informed judgment about

a plan, prior case law has set forth a non-exhaustive list of relevant factors for evaluating the

adequacy of a disclosure statement, which include and are not limited to:

               (1) The events which led to the filing of the bankruptcy petition;
               (2) a description of the available assets and their value; (3) the
               anticipated future of the company; (4) the source of information
               stated in the disclosure statement; (5) a disclaimer; (6) the present
               condition of the debtor while in Chapter 11; (7) the scheduled
               claims; (8) the estimated return to creditors under a Chapter 7
               liquidation; (9) the accounting method utilized to produce financial
               information and the name of the accountants responsible for such
                                                  2
                  Case 18-16585       Doc 91      Filed 03/07/19     Page 3 of 5



               information; (10) the future management of the debtor; (11) the
               Chapter 11 plan or a summary thereof; (12) the estimated
               administrative expenses, including attorneys’ fees and accountants’
               fees; (13) the collectability of accounts receivable; (14) financial
               information, data, valuations or projections relevant to the
               creditors’ decision to accept or reject the Chapter 11 plan; (15)
               information relevant to the risks posed to creditors under the plan;
               (16) actual and projected realizable value from the recovery of
               preferential or otherwise voidable transfers; (17) litigation likely to
               arise in a nonbankruptcy context; (18) tax attributes of the debtor;
               and (19) the relationship of the debtor with affiliates.

In re Phoenix Petroleum Co., 278 B.R. 385, 393 & n.6 (Bankr. E.D. Pa 2001) (quoting In re

Metrocraft Pub. Services, Inc., 39 B.R. 567, 568 (Bankr. N.D. Ga. 1984)).

       5.      In this case, the Disclosure Statement does not contain adequate information that

a reasonable investor would need in order to make an informed judgment about a plan.

       6.      On page 10, Class 3, the Disclosure Statement has two amounts for the value of

the debt: “The debt is approximately $548,424.27. The debt is approximately $54,455.99.” It

appears as though the second sentence was inadvertently copied from language describing Class

2 and should be deleted.

       7.      Class 4 is the Claim of Lafayette Federal Credit Union’s (“Lafayette”) first deed

of trust against 10801 Glen Road, Potomac, Maryland (“Glen Property”). Class 5 is the Claim

of Lafayette’s second deed of trust against the Glen Property. For Classes 4 and 5, the

Disclosure Statement values the Glen Property at $1.8 million, but does not explain how that

value was determined. In addition, the Disclosure Statement provides for the payment of arrears

to both classes but does not state the total amount of arrears owed to either class. The

Disclosure Statement should also provide the amount that the Debtor will pay for the monthly

mortgage in addition to the arrearage payment.


                                                 3
                  Case 18-16585       Doc 91     Filed 03/07/19      Page 4 of 5



       8.      For Class 6, the Disclosure Statement does not account for any potential

deficiency claim of Lafayette. The Debtor cannot assume that Class 4 and Class 5 will be paid

in full from the sale of the Glen Property. Based on the values provided in the Disclosure

Statement, the equity cushion is thin even if the Glen Property sells for $1.8 million.

       9.      On page 13, when discussing the unsecured claims, the Disclosure Statement says

that the unsecured claims total $991,137.70, and that Lafayette’s unsecured claim of $958,000 is

.0966% of the total. This is clearly a math mistake. Lafayette’s unsecured claim is 96% of the

total amount of unsecured claims.

       WHEREFORE, in consideration of the foregoing, the United States Trustee respectfully

requests that the Court enter an order denying the approval of the Disclosure Statement, and for

such other and further relief as the Court deems just and proper.

                                                      Respectfully submitted,

Dated: March 7, 2019                                  JOHN P. FITZGERALD, III
                                                      Acting United States Trustee for Region 4
                                                      By Counsel:


                                                       /s/ Lynn A. Kohen
                                                      Lynn A. Kohen, Bar No. 10025
                                                      Trial Attorney
                                                      Office of the U. S. Trustee
                                                      6305 Ivy Lane, Suite 600
                                                      Greenbelt, Maryland 20770
                                                      (301) 344-6216
                                                      (301) 344-8431 (fax)
                                                      E-mail: lynn.a.kohen@usdoj.gov




                                                 4
                  Case 18-16585       Doc 91    Filed 03/07/19    Page 5 of 5



                                 CERTIFICATE OF SERVICE

      I hereby certify that, on the 7th day of March 2019, a copy of the foregoing Objection to
the Amended Disclosure Statement was served by ECF notification to:

Justin M. Reiner    jmr@awbflaw.com, jdf@awbflaw.com
William R. Feldman     wrflaw@aol.com, acurtis@wfeldmanlaw.com
Leah Christina Freedman     bankruptcy@bww-law.com, leah.freedman@bww-law.com

And by first-class mail, postage prepaid, to:

Andrew Economakis
11301 South Glen Road
Potomac, MD 20854
Debtor


                                      /s/ Lynn A. Kohen
                                      Lynn A. Kohen 




                                                5
